Name: 2009/243/EC: Commission Decision of 3Ã March 2009 on the Community position as regards Decision NoÃ 1/2008 of the ECAA Joint Committee set up under the Multilateral Agreement between the European Community and its Member States, Albania, Bosnia and Herzegovina, Bulgaria, Croatia, the former Yugoslav Republic of Macedonia, Iceland, Montenegro, Norway, Romania, Serbia and the United Nations Interim Administration Mission in Kosovo on the establishment of a European Common Aviation Area, amending Annex I to the Agreement
 Type: Decision
 Subject Matter: international law;  international affairs;  air and space transport
 Date Published: 2009-03-18

 18.3.2009 EN Official Journal of the European Union L 72/6 COMMISSION DECISION of 3 March 2009 on the Community position as regards Decision No 1/2008 of the ECAA Joint Committee set up under the Multilateral Agreement between the European Community and its Member States, Albania, Bosnia and Herzegovina, Bulgaria, Croatia, the former Yugoslav Republic of Macedonia, Iceland, Montenegro, Norway, Romania, Serbia and the United Nations Interim Administration Mission in Kosovo on the establishment of a European Common Aviation Area, amending Annex I to the Agreement (2009/243/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Decision 2006/682/EC of the Council and of the Representatives of the Member States of the European Union meeting within the Council of 9 June 2006 on the signature and provisional application of the Multilateral Agreement between the European Community and its Member States, the Republic of Albania, Bosnia and Herzegovina, the Republic of Bulgaria, the Republic of Croatia, the former Yugoslav Republic of Macedonia, the Republic of Iceland, the Republic of Montenegro, the Kingdom of Norway, Romania, the Republic of Serbia and the United Nations Interim Administration Mission in Kosovo (1) on the Establishment of a European Common Aviation Area (ECAA) (2), Having regard to the Multilateral Agreement between the European Community and its Member States, the Republic of Albania, Bosnia and Herzegovina, the Republic of Bulgaria, the Republic of Croatia, the former Yugoslav Republic of Macedonia, the Republic of Iceland, the Republic of Montenegro, the Kingdom of Norway, Romania, the Republic xof Serbia and the United Nations Interim Administration Mission in Kosovo on the establishment of a European Common Aviation Area (3) (the Agreement), and in particular Article 3 thereof, Whereas: (1) the Agreement was signed on 9 June 2006. (2) Article 18 of the Agreement sets up a Joint Committee with responsibility for the administration and proper implementation of the Agreement. (3) New Community legislation relevant to the implementation of the Agreement has been adopted since the signature of the Agreement. (4) Article 17(3)(a) of the Agreement requires the Joint Committee to adopt decisions revising Annex I to the Agreement. (5) Article 2(2) of the Decision of the Council as regards the Agreement provides that the Communitys position with regard to the adoption of decisions by the Joint Committee which simply extend acts of Community legislation to ECAA Partners shall be adopted by the Commission, HAS DECIDED AS FOLLOWS: Sole Article The position of the European Community in the ECAA Joint Committee set up by Article 18 of the Multilateral Agreement between the European Community and its Member States, Albania, Bosnia and Herzegovina, Bulgaria, Croatia, the former Yugoslav Republic of Macedonia, Iceland, Montenegro, Norway, Romania, Serbia and the United Nations Interim Administration Mission in Kosovo on the establishment of a European Common Aviation Area, with regard to the amendment of Annex I to the Agreement, shall be based on the Annex to this Decision. Done at Brussels, 3 March 2009. For the Commission Antonio TAJANI Vice-President (1) Pursuant to UN Security Council Resolution 1244 of 10 June 1999. (2) OJ L 285, 16.10.2006, p. 1. (3) OJ L 285, 16.10.2006, p. 3. ANNEX DECISION No 1/2008 OF THE ECAA JOINT COMMITTEE of 10 December 2008 replacing Annex I to the ECAA Agreement THE JOINT COMMITTEE, Having regard to the Multilateral Agreement between the European Community and its Member States, Albania, Bosnia and Herzegovina, Bulgaria, Croatia, the former Yugoslav Republic of Macedonia, Iceland, Montenegro, Norway, Romania, Serbia and the United Nations Interim Administration Mission in Kosovo (1) on the establishment of a European Common Aviation Area (the ECAA Agreement), and in particular to Article 17(3)(a) thereof, HAS DECIDED AS FOLLOWS: Sole Article The Annex to this Decision replaces Annex I to the ECAA Agreement. Done at Oslo, 10 December 2008. For the Joint Committee ¦, the Chair Authenticated by ¦, the Secretary ANNEX ANNEX I RULES APPLICABLE TO CIVIL AVIATION The Applicable provisions  of the following European Community acts shall be applicable in accordance with the Main Agreement and Annex II on horizontal adaptations unless otherwise specified in this Annex or in Protocols I to IX thereafter. Where necessary, specific adaptations for each individual act are set out hereafter: A. MARKET ACCESS AND ANCILLARY ISSUES No 1008/2008 Regulation (EC) No 1008/2008 of the European Parliament and of the Council of 24 September 2008 on common rules for the operation of air services in the Community (Recast) Applicable provisions: Articles 1 to 24, Article 26 and Annex I No 95/93 Council Regulation (EEC) No 95/93 of 18 January 1993 on common rules for the allocation of slots at Community airports as amended by:  Regulation (EC) No 894/2002 of the European Parliament and of the Council of 27 May 2002 amending Council Regulation (EEC) No 95/93,  Regulation (EC) No 1554/2003 of the European Parliament and of the Council of 22 July 2003 amending Council Regulation (EEC) No 95/93,  Regulation (EC) No 793/2004 of the European Parliament and of the Council of 21 April 2004 amending Council Regulation (EEC) No 95/93. Applicable provisions: Articles 1 to 12, and 14a(2) As regards the application of Article 12(2), the term the Commission  shall read the Joint Committee . No 96/67 Council Directive 96/67/EC of 15 October 1996 on access to the groundhandling market at Community airports Applicable provisions: Articles 1 to 25 and Annex As regards the application of Article 10, the term Member States  shall read EC Member States . As regards the application of Article 20(2), the term the Commission  shall read the Joint Committee . No 785/2004 Regulation (EC) No 785/2004 of the European Parliament and of the Council of 21 April 2004 on insurance requirements for air carriers and aircraft operators Applicable provisions: Articles 1 to 8, and 10(2) B. AIR TRAFFIC MANAGEMENT No 549/2004 Regulation (EC) No 549/2004 of the European Parliament and of the Council of 10 March 2004 laying down the framework for the creation of the single European sky (the framework Regulation) Applicable provisions: Articles 1 to 4, 6, and 9 to 14 No 550/2004 Regulation (EC) No 550/2004 of the European Parliament and of the Council of 10 March 2004 on the provision of air navigation services in the single European sky (the service provision Regulation) Applicable provisions: Articles 1 to 19, Annexes I and II No 551/2004 Regulation (EC) No 551/2004 of the European Parliament and of the Council of 10 March 2004 on the organisation and use of the airspace in the single European sky (the airspace Regulation) Applicable provisions: Articles 1 to 11 No 552/2004 Regulation (EC) No 552/2004 of the European Parliament and of the Council of 10 March 2004 on the interoperability of the European Air Traffic Management network (the interoperability Regulation) Applicable provisions: Articles 1 to 12, Annexes I to V No 2096/2005 Commission Regulation (EC) No 2096/2005 of 20 December 2005 laying down common requirements for the provision of air navigation services as amended by:  Commission Regulation (EC) No 1315/2007 of 8 November 2007 on safety oversight in air traffic management and amending Regulation (EC) No 2096/2005,  Commission Regulation (EC) No 482/2008 of 30 May 2008 establishing a software safety assurance system to be implemented by air navigation service providers and amending Annex II to Regulation (EC) No 2096/2005,  Commission Regulation (EC) No 668/2008 of 15 July 2008 amending Annexes II to V of Regulation (EC) No 2096/2005 laying down common requirements for the provision of air navigation services, as regards working methods and operating procedures. Applicable provisions: Articles 1 to 9, Annexes I to V No 2150/2005 Commission Regulation (EC) No 2150/2005 of 23 December 2005 laying down common rules for the flexible use of airspace Applicable provisions: Articles 1 to 9, Annex No 1032/2006 Commission Regulation (EC) No 1032/2006 of 6 July 2006 laying down requirements for automatic systems for the exchange of flight data for the purpose of notification, coordination and transfer of flights between air traffic control units Applicable provisions: Articles 1 to 10, Annexes I to V No 1033/2006 Commission Regulation (EC) No 1033/2006 of 4 July 2006 laying down the requirements on procedures for flight plans in the pre-flight phase for the single European sky Applicable provisions: Articles 1 to 5, Annex No 2006/23 Directive 2006/23/EC of the European Parliament and of the Council of 5 April 2006 on a Community air traffic controller licence Applicable provisions: Articles 1 to 16, Articles 18 to 19, Annexes I to IV No 1794/2006 Commission Regulation (EC) No 1794/2006 of 6 December 2006 laying down a common charging scheme for air navigation services Applicable provisions: Articles 1 to 17, Annexes I to VI No 219/2007 Council Regulation (EC) No 219/2007 of 27 February 2007 on the establishment of a Joint Undertaking to develop the new generation European air traffic management system (SESAR) Applicable provisions: Article 1(1)-(2) and (5)-(7), Articles 2 to 3, Article 4(1), Annex No 633/2007 Commission Regulation (EC) No 633/2007 of 7 June 2007 laying down requirements for the application of a flight message transfer protocol used for the purpose of notification, coordination and transfer of flights between air traffic control units Applicable provisions: Articles 1 to 7, the second and third sentences of Article 8, Annexes I to IV No 1265/2007 Commission Regulation (EC) No 1265/2007 of 26 October 2007 laying down requirements on air-ground voice channel spacing for the single European sky Applicable provisions: Articles 1 to 9, Annexes I to IV No 1315/2007 Commission Regulation (EC) No 1315/2007 of 8 November 2007 on safety oversight in air traffic management and amending Regulation (EC) No 2096/2005 Applicable provisions: Articles 1 to 15 No 482/2008 Commission Regulation (EC) No 482/2008 of 30 May 2008 establishing a software safety assurance system to be implemented by air navigation service providers and amending Annex II to Regulation (EC) No 2096/2005 Applicable provisions: Articles 1 to 5, Annexes I to II C. AVIATION SAFETY No 3922/91 Council Regulation (EEC) No 3922/91 of 16 December 1991 on the harmonisation of technical requirements and administrative procedures in the field of civil aviation as amended by:  Commission Regulation (EC) No 2176/96 of 13 November 1996 amending to scientific and technical progress Council Regulation (EEC) No 3922/91,  Commission Regulation (EC) No 1069/1999 of 25 May 1999 adapting to scientific and technical progress Council Regulation (EEC) No 3922/91,  Commission Regulation (EC) No 2871/2000 of 28 December 2000 adapting to scientific and technical progress Council Regulation (EEC) No 3922/91 on the harmonisation of technical requirements and administrative procedures in the field of civil aviation,  Regulation (EC) No 1592/2002 of the European Parliament and of the Council of 15 July 2002 on common rules in the field of civil aviation and establishing a European Aviation Safety Agency,  Regulation (EC) No 1899/2006 of the European Parliament and of the Council of 12 December 2006 amending Council Regulation (EEC) No 3922/91 on the harmonisation of technical requirements and administrative procedures in the field of civil aviation,  Regulation (EC) No 1900/2006 of the European Parliament and of the Council of 20 December 2006 amending Council Regulation (EEC) No 3922/91 on the harmonisation of technical requirements and administrative procedures in the field of civil aviation,  Commission Regulation (EC) No 8/2008 of 11 December 2007 amending Council Regulation (EEC) No 3922/91 as regards common technical requirements and administrative procedures applicable to commercial transportation by aeroplane,  Commission Regulation (EC) No 859/2008 of 20 August 2008 amending Council Regulation (EEC) No 3922/91 as regards common technical requirements and administrative procedures applicable to commercial transportation by aeroplane. Applicable provisions: Articles 1 to 10, 12 to 13 with the exception of Article 4(1) and Article 8(2) (second sentence), Annexes I to III As regards the application of Article 12, Member States  shall read EC Member States . No 216/2008 Regulation (EC) No 216/2008 of the European Parliament and of the Council of 20 February 2008 on common rules in the field of civil aviation and establishing a European Aviation Safety Agency, and repealing Council Directive 91/670/EEC, Regulation (EC) No 1592/2002 and Directive 2004/36/EC Applicable provisions: Articles 1 to 68 with the exception of Article 65, the second subparagraph of Article 69(1), Article 69(4), Annexes I to VI No 1702/2003 Commission Regulation (EC) No 1702/2003 of 24 September 2003 laying down implementing rules for the airworthiness and environmental certification of aircraft and related products, parts and appliances, as well as for the certification of design and production organisations as amended by:  Commission Regulation (EC) No 381/2005 of 7 March 2005 amending Regulation (EC) No 1702/2003 laying down implementing rules for the airworthiness and environmental certification of aircraft and related products, parts and appliances, as well as for the certification of design and production organisations,  Commission Regulation (EC) No 706/2006 of 8 May 2006 amending Regulation (EC) No 1702/2003 as regards the period during which Member States may issue approvals of a limited duration,  Commission Regulation (EC) No 335/2007 of 28 March 2007 amending Regulation (EC) No 1702/2003 as regards the implementing rules related to environmental certification of aircraft and related products, parts and appliances,  Commission Regulation (EC) No 375/2007 of 30 March 2007 amending Regulation (EC) No 1702/2003 laying down implementing rules for the airworthiness and environmental certification of aircraft and related products, parts and appliances, as well as for the certification of design and production organisations,  Commission Regulation (EC) No 287/2008 of 28 March 2008 on the extension of the period of validity of referred to in Article 2c(3) of Regulation (EC) No 1702/2003,  Commission Regulation (EC) No 1057/2008 of 27 October 2008 amending Appendix II to Annex to Regulation (EC) No 1702/2003 concerning the Airworthiness Review Certificate (EASA Form 15a). Applicable provisions: Articles 1 to 4, Annex. The transitional periods referred to in this Regulation shall be determined by the Joint Committee. No 2042/2003 Commission Regulation (EC) No 2042/2003 of 20 November 2003 on the continuing airworthiness of aircraft and aeronautical products, parts and appliances, and on the approval of organisations and personnel involved in these tasks as amended by:  Commission Regulation (EC) No 707/2006 of 8 May 2006 amending Regulation (EC) No 2042/2003 as regards approvals of a limited duration and Annexes I and III,  Commission Regulation (EC) No 376/2007 of 30 March 2007 amending Regulation (EC) No 2042/2003 on the continuing airworthiness of aircraft and aeronautical products, parts and appliances, and on the approval of organisations and personnel involved in these tasks,  Commission Regulation (EC) No 1056/2008 of 27 October 2008 amending Regulation (EC) No 2042/2003 on the continuing airworthiness of aircraft and aeronautical products, parts and appliances, and on the approval of organisations and personnel involved in these tasks. Applicable provisions: Articles 1 to 6, Annexes I to IV No 94/56 Council Directive 94/56/EC of 21 November 1994 establishing the fundamental principles governing the investigations of civil aviation accidents and incidents Applicable provisions: Articles 1 to 12 As regards the applications of Articles 9 and 12, the term the Commission  shall read all other ECAA Contracting Parties . No 2003/42 Directive 2003/42/EC of the European Parliament and of the Council of 13 June 2003 on occurrence reporting in civil aviation Applicable provisions: Articles 1 to 11, Annexes I and II No 1321/2007 Commission Regulation (EC) No 1321/2007 of 12 November 2007 laying down implementing rules for the integration into a central repository of information on civil aviation occurrences exchanged in accordance with Directive 2003/42/EC of the European Parliament and of the Council Applicable provisions: Articles 1 to 4 No 1330/2007 Commission Regulation (EC) No 1330/2007 of 24 September 2007 laying down implementing rules for the dissemination to interested parties of information on civil aviation occurrences referred to in Article 7(2) of Directive 2003/42/EC of the European Parliament and of the Council Applicable provisions: Articles 1 to 10, Annexes I to II No 104/2004 Commission Regulation (EC) No 104/2004 of 22 January 2004 laying down rules on the organisation and composition of the Board of Appeal of the European Aviation Safety Agency Applicable provisions: Articles 1 to 7 and Annex No 736/2006 Commission Regulation (EC) No 736/2006 of 16 May 2006 on working methods of the European Aviation Safety Agency for conducting standardisation inspections Applicable provisions: Articles 1 to 18 No 768/2006 Commission Regulation (EC) No 768/2006 of 19 May 2006 implementing Directive 2004/36/EC of the European Parliament and of the Council as regards the collection and exchange of information on the safety of aircraft using Community airports and the management of the information system Applicable provisions: Articles 1 to 5 No 593/2007 Commission Regulation (EC) No 593/2007 of 31 May 2007 on the fees and charges levied by the European Aviation Safety Agency Applicable provisions: Articles 1 to 12, Article 14(2), Annex No 2111/2005 Regulation (EC) No 2111/2005 of the European Parliament and of the Council of 14 December 2005 on the establishment of a Community list of air carriers subject to an operating ban within the Community and on informing air transport passengers of the identity of the operating air carrier, and repealing Article 9 of Directive 2004/36/EC Applicable provisions: Articles 1 to 13, Annex No 473/2006 Commission Regulation (EC) No 473/2006 of 22 March 2006 laying down implementing rules for the Community list of air carriers which are subject to an operating ban within the Community referred to in Chapter II of Regulation (EC) No 2111/2005 of the European Parliament and of the Council Applicable provisions: Articles 1 to 6, Annexes A to C No 474/2006 Commission Regulation (EC) No 474/2006 of 22 March 2006 establishing the Community list of air carriers which are subject to an operating ban within the Community referred to in Chapter II of Regulation (EC) No 2111/2005 of the European Parliament and of the Council as regularly amended by Commission Regulations (2) Applicable provisions: Articles 1 to 3, Annexes A to B D. AVIATION SECURITY No 300/2008 Regulation (EC) No 300/2008 of the European Parliament and of the Council of 11 March 2008 on common rules in the field of civil aviation security and repealing Regulation (EC) No 2320/2002 Applicable provisions: Articles 1 to 18, Article 21, Article 24(2)-(3), Annex No 820/2008 Commission Regulation (EC) No 820/2008 of 8 August 2008 laying down measures for the implementation of the common basic standards on aviation security Applicable provisions: Articles 1 to 6, Annex, Attachment 1 No 1217/2003 Commission Regulation (EC) No 1217/2003 of 4 July 2003 laying down common specifications for national civil aviation security quality control programmes Applicable provisions: Articles 1 to 11, Annexes I and II No 1486/2003 Commission Regulation (EC) No 1486/2003 of 22 August 2003 laying down procedures for conducting Commission inspections in the field of civil aviation security Applicable provisions: Articles 1 to 16 No 1138/2004 Commission Regulation (EC) No 1138/2004 of 21 June 2004 establishing a common definition of critical parts of security restricted areas at airports Applicable provisions: Articles 1 to 8 E. ENVIRONMENT No 2002/30 Directive 2002/30/EC of the European Parliament and of the Council of 26 March 2002 on the establishment of rules and procedures with regard to the introduction of noise-related operating restrictions at Community airports As amended or adapted by the 2003 Act of Accession and the 2005 Act of Accession Applicable provisions: Articles 1 to 15, Annexes I and II No 2002/49 Directive 2002/49/EC of the European Parliament and of the Council of 25 June 2002 relating to the assessment and management of environmental noise Applicable provisions: Articles 1 to 16, Annexes I to VI No 2006/93 Directive 2006/93/EC of the European Parliament and of the Council of 12 December 2006 on the regulation of the operation of aeroplanes covered by Part II, Chapter 3, Volume 1 of Annex 16 to the Convention on International Civil Aviation, second edition (1988) Applicable provisions: Articles 1 to 5 F. SOCIAL ASPECTS No 1989/391 Council Directive 89/391/EEC of 12 June 1989 on the introduction of measures to encourage improvements in the safety and health of workers at work as amended by: Directive 2007/30/EC of the European Parliament and of the Council of 20 June 2007 amending Council Directive 89/391/EEC, its individual Directives and Council Directives 83/477/EEC, 91/383/EEC, 92/29/EEC and 94/33/EC with a view to simplifying and rationalising the reports on practical implementation Applicable provisions: Articles 1 to 16, and 18 to 19 No 2003/88 Directive 2003/88/EC of the European Parliament and of the Council of 4 November 2003 concerning certain aspects of the organisation of working time Applicable provisions: Articles 1 to 19, 21 to 24 and 26 to 29 No 2000/79 Council Directive 2000/79/EC of 27 November 2000 concerning the European Agreement on the Organisation of Working Time of Mobile Workers in Civil Aviation concluded by the Association of European Airlines (AEA), the European Transport Workers Federation (ETF), the European Cockpit Association (ECA), the European Regions Airline Association (ERA) and the International Air Carrier Association (IACA) Applicable provisions: Articles 2 to 3, Annex G. CONSUMER PROTECTION No 90/314 Council Directive 90/314/EEC of 13 June 1990 on package travel, package holidays and package tours Applicable provisions: Articles 1 to 10 No 93/13 Council Directive 93/13/EEC of 5 April 1993 on unfair terms in consumer contracts Applicable provisions: Articles 1 to 10 and Annex As regards the application of Article 10, the term the Commission  shall read all other ECAA Contracting Parties . No 95/46 Directive 95/46/EC of the European Parliament and of the Council of 24 October 1995 on the protection of individuals with regard to the processing of personal data and on the free movement of such data Applicable provisions: Articles 1 to 34 No 2027/97 Council Regulation (EC) No 2027/97 of 9 October 1997 on air carrier liability in the event of accidents as amended by:  Regulation (EC) No 889/2002 of the European Parliament and of the Council of 13 May 2002 amending Council Regulation (EC) No 2027/97 Applicable provisions: Articles 1 to 8 No 2001/95 Directive 2001/95/EC of the European Parliament and of the Council of 3 December 2001 on general product safety Applicable provisions: Articles 1 to 13, 16 and 18, Annexes I to II No 261/2004 Regulation (EC) No 261/2004 of the European Parliament and of the Council of 11 February 2004 establishing common rules on compensation and assistance to passengers in the event of denied boarding and of cancellation or long delay of flights, and repealing Regulation (EEC) No 295/91 Applicable provisions: Articles 1 to 17 No 1107/2006 Regulation (EC) No 1107/2006 of the European Parliament and of the Council of 5 July 2006 concerning the rights of disabled persons and persons with reduced mobility when travelling by air Applicable provisions: Articles 1 to 16, Annexes I to II H. OTHER LEGISLATION No 2299/1989 Council Regulation (EEC) No 2299/1989 of 24 July 1989 on a code of conduct for computer reservation systems as amended by:  Council Regulation (EEC) No 3089/93 of 29 October 1993 amending Regulation (EEC) No 2299/89,  Council Regulation (EC) No 323/1999 of 8 February 1999 amending Regulation (EEC) No 2299/89. Applicable provisions: Articles 1 to 22 and Annex No 91/670 Council Directive 91/670/EEC of 16 December 1991 on mutual acceptance of personnel licences for the exercise of functions in civil aviation Applicable provisions: Articles 1 to 8 and Annex No 437/2003 Regulation (EC) No 437/2003 of the European Parliament and of the Council of 27 February 2003 on statistical returns in respect of the carriage of passengers, freight and mail by air as amended by:  Commission Regulation (EC) No 1358/2003 of 31 July 2003 implementing and amending Regulation (EC) No 437/2003 of the European Parliament and of the Council,  Commission Regulation (EC) No 546/2005 of 8 April 2005 adapting Regulation (EC) No 437/2003 of the European Parliament and of the Council as regards the allocation of reporting-country codes and amending Commission Regulation (EC) No 1358/2003 as regards the updating of the list of Community airports. Applicable provisions: Articles 1 to 11, Annexes I and II No 1358/2003 Commission Regulation (EC) No 1358/2003 of 31 July 2003 implementing Regulation (EC) No 437/2003 of the European Parliament and of the Council on statistical returns in respect of the carriage of passengers, freight and mail by air and amending Annexes I and II thereto as amended by:  Commission Regulation (EC) No 158/2007 of 16 February 2007 amending Commission Regulation (EC) No 1358/2003 as regards the list of Community airports. Applicable provisions: Articles 1 to 4, Annexes I to III No 2003/96 Council Directive 2003/96/EC of 27 October 2003 restructuring the Community framework for the taxation of energy products and electricity Applicable provisions: Article 14(1)(b) and (2)  (1) Pursuant to UN Security Council Resolution 1244 of 10 June 1999. (2) For the latest amendment before the ECAA Joint Committee meeting in December 2008 see Commission Regulation (EC) No 1131/2008 of 14 November 2008 amending Regulation (EC) No 474/2006 establishing the Community list of air carriers which are subject to an operating ban within the Community.